Braley, J.
The jury would have been warranted in finding upon conflicting testimony that the defendants as bailees upon demand by the plaintiff failed to deliver the goods which they had received for storage because of a previous delivery to his wife, and as they further could find that she acted without his authority there was a conversion which ordinarily would entitle him to recover damages, and the fifth ruling requested could not have been given. Lorain Steel Co. v. Norfolk & Bristol Street Railway, 187 Mass. 500, 506. Wright & Colton Wire Cloth Co. v. Warren, 177 Mass. 283.
But, the plaintiff having been adjudged a bankrupt after the bailment, and no reconveyance having been made by the trustee before the action was begun, the defendants contend that the plaintiff failed to show any right to immediate possession, and that the first, second, third and fourth requests should have been given. Raymond Syndicate v. Guttentag, 177 Mass. 562. Hodgkins v. Bowser, 195 Mass. 141. U. S. St. of 1898, c. 541, § 70. It is, however, settled that the trustee is not obliged to accept title to property if in his opinion it is worthless, and he well might have concluded that any assertion of ownership meant a lawsuit, the outcome of which was so uncertain that the estate ought not to be put to the expense of fruitless litigation. Dushane v. Beall, 161 U. S. 513, 515. If he had expressly renounced title or declined to claim the goods before the action, the election would have been sufficient to show that the plaintiff was entitled to possession. Mayhew v. Pentecost, 129 Mass. 332. But, as the trustee’s assent may be shown as well after as before suit, his disclaimer, filed and allowed during the trial and before the verdict, removed the objection. Herring v. Downing, 146 Mass. 10.
It moreover is plain that the judgment will bar further suits *281for the same cause of action. Stone v. Jenkins, 176 Mass. 544, 545, 546.
We are accordingly of opinion that these rulings were rightly refused and the exceptions should be overruled.

So ordered.